NUMBERS 13-14-00062-CR AND 13-14-00067-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JEREMIAH FIELDS,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                          MEMORANDUM OPINION

               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Jeremiah Fields, attempts to appeal convictions for delivery of

marihuana. The trial court has certified in these cases that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
         On February 12, 2014, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

       On February 28, 2014, counsel filed a letter brief with this Court.        Counsel’s

response does not establish that the certifications currently on file with this Court are

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED. Any pending motions are dismissed as moot.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of March, 2014.




                                             2